          Case 1:15-cr-00037-ALC Document 58 Filed 08/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          8/19/2020
 BOZZUTO,

                                 Plaintiff,
                                                             1:16-cv-07149-ALC
                     -against-
                                                             ORDER
 UNITED STATES OF AMERCA,

                                 Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       On September 12, 2016, Mr. Bozzuto filed a motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. 2255. ECF No. 1. On October 18, 2016, the Court ordered the United States

to answer Mr. Bozzuto’s motion. ECF No. 4. That order also indicated that all further papers filed

or submitted for filing must include the related criminal docket number and will be docketed in

the criminal case. ECF No. 4. On December 27, 2016, the United States filed a memorandum in

opposition to Mr. Bozzuto’s motion on the related criminal docket. Case No. 1:16-cv-07149-

ALC, ECF No. 54. The opposition does not appear on the civil docket. On January 13, 2017, Mr.

Bozzuto filed a letter purporting to notifying the Court of the United States’ non-response,

though the United States did in fact respond. ECF No. 6, Case No. 1:16-cv-07149-ALC, ECF No.

55.

       Therefore, Mr. Bozzuto is hereby ORDERED to show cause why he should not be deemed

to have waived his right of reply. Mr. Bozzuto must make this showing in writing by September

9, 2020. In order to cure his failure to reply, Mr. Bozzuto may also, instead, file a written reply

by that date.

       The Parties are further ORDERED to show cause why the Court should not dismiss this

claim as moot in light of Mr. Bozzuto’s release from prison on October 19, 2018. See United States

v. Key, 602 F.3d 492, 494 (2d Cir. 2010) (finding challenge to criminal sentence moot where

former-prisoner had been released and the “possibility [of termination of supervised release] is too
          Case 1:15-cr-00037-ALC Document 58 Filed 08/19/20 Page 2 of 2



‘remote and speculative’ to ‘satisf[y] the case-or-controversy requirement of Article III, Section 2

of the Constitution.’”) The Parties may make such showing in writing by or before September 23,

2020.

        Defendant is further ordered to serve this motion on Plaintiff by or before August 24, 2020.

For the avoidance of doubt as to whether Mr. Bozzuto received Defendant’s opposition, Defendant

is also ordered to serve that on Mr. Bozzuto by the same date. The Court respectfully directs the

Clerk of Court to also docket this Order in the related criminal matter, Case No. 1:16-cv-07149-

ALC.

SO ORDERED.
       New York, New York
Dated: August 19, 2020
                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge
